DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
3.	The application has been amended as follows:
	In claim 12, at line 14, insert – metal – after “top.”

Allowable Subject Matter
4.	Claims 12-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 12, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2015/0001677.  The improvement comprises: a poly resistor that is circular in shape; a plurality of circular top metal layers that are concentrically arranged; the plurality of stacks comprises a first group of stacks and a second group of stacks, wherein the plurality of circular top metal layers comprises a first circular top metal layer and a second circular top metal layer, wherein the first group of stacks are disposed on a first equal potential line of the poly resistor, connected to the first circular top metal layer, and a second group of stacks are disposed on a second equal potential line on the poly resistor, and each of the second group of stacks is electrically connected to the second circular top metal layer.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
7.	Applicant’s arguments, submitted on 6/1/21, have been fully considered and are persuasive.  The rejection against claims 7-11 has been withdrawn. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 4, 2021



/HSIEN MING LEE/